SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1335
CA 15-00894
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


JUSTIN COFFEE, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

TANK INDUSTRY CONSULTANTS, INC.,
DEFENDANT-APPELLANT,
AND WORLDWIDE INDUSTRIES CORP., DEFENDANT.
------------------------------------------
WORLDWIDE INDUSTRIES CORP., THIRD-PARTY
PLAINTIFF,

                      V

CDK INDUSTRIES, INC., THIRD-PARTY DEFENDANT.
(APPEAL NO. 2.)


SUGARMAN LAW FIRM, LLP, SYRACUSE (STEPHEN A. DAVOLI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

STANLEY LAW OFFICES, LLP, SYRACUSE (ROBERT A. QUATTROCCI OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered November 14, 2014. The order,
among other things, denied the motion of defendant Tank Industry
Consultants, Inc. for leave to reargue and/or renew its motion for
summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on September 28, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court